Confidential Treatment Requested by Aimmune Therapeutics, Inc.

Exhibit 10.5(a)

 

AMENDED AND RESTATED

STRATEGIC COLLABORATION AGREEMENT

between

NESTEC LTD.

and

AIMMUNE THERAPEUTICS, INC.

 

 

 

1

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

ARTICLE 1

DEFINITIONS1

 

 

1.1

Definitions1

 

ARTICLE 2

OBJECTIVES; COLLABORATION6

 

 

2.1

Objectives6

 

 

2.2

Scope of Collaboration6

 

 

2.3

Formation and Composition of the Strategic Collaboration Committee6

 

 

2.4

Role of Strategic Collaboration Committee7

 

 

2.5

Information Sharing7

 

 

2.6

Opportunities7

 

 

2.7

Meetings of SCC8

 

ARTICLE 3

LICENSE OPPORTUNITIES8

 

 

3.1

Proposal by NHSc to Explore Combination Therapy8

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES9

 

 

4.1

Organization9

 

 

4.2

Authorization9

 

 

4.3

Binding Agreement9

 

 

4.4

No Conflict10

 

 

4.5

No Consents10

 

ARTICLE 5

INTELLECTUAL PROPERTY10

 

 

5.1

Ownership of Intellectual Property10

 

 

5.2

New Opportunities Proposed by NHSc10

 

 

5.3

No License; Implied Rights10

 

ARTICLE 6

CONFIDENTIAL INFORMATION11

 

 

6.1

Nondisclosure11

 

 

6.2

Authorized Disclosure11

 

 

6.3

Terms of this Agreement12

 

 

6.4

Securities Filings12

 

 

6.5

Expiration or Termination12

 

ARTICLE 7

ADDITIONAL AGREEMENTS13

 

 

7.1

Non-Competition13

 

 

7.2

Non-Solicitation of Employees14

 

 

7.3

Director Nomination14

 

ARTICLE 8

TERM AND TERMINATION15

 

 

8.1

Effectiveness; Term15

 

 

8.2

Termination Rights15

 

 

8.3

Effect of Termination15

 

i

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

ARTICLE 9

MISCELLANEOUS16

 

 

9.1

Expenses16

 

 

9.2

Severability16

 

 

9.3

Notices16

 

 

9.4

Assignment17

 

 

9.5

Further Assurances17

 

 

9.6

Waivers and Modifications17

 

 

9.7

Choice of Law18

 

 

9.8

Injunctive Relief18

 

 

9.9

Publicity18

 

 

9.10

Relationship of the Parties18

 

 

9.11

Entire Agreement18

 

 

9.12

Counterparts19

 

 

9.13

Exports19

 

 

9.14

Amendments19

 

 

9.15

Interpretation19

 

 

Exhibits

 

Exhibit A-Development Programs

 

 

ii

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED STRATEGIC COLLABORATION AGREEMENT

This AMENDED AND RESTATED STRATEGIC COLLABORATION AGREEMENT (this
“Agreement”) is made as of November 11, 2018 (the “Effective Date”), by and
between NESTEC LTD., a limited company organized and existing under the laws of
Switzerland, having an office located at Avenue Nestlé 55, 1800 Vevey,
Switzerland (“NHSc”), and Aimmune Therapeutics, Inc., a corporation incorporated
and existing under the laws of the State of Delaware, having an office located
at 8000 Marina Boulevard, Suite 300, Brisbane, CA 94005, USA (“Aimmune”).  NHSc
and Aimmune are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.

RECITALS

WHEREAS, Aimmune is engaged in the development of immunotherapeutic products for
the treatment of food allergies;

WHEREAS, NHSc and certain of its Affiliates are engaged in the research,
development and commercialization of food products for the management of food
allergies and has expertise in regulatory and market access matters relevant to
such products;

WHEREAS, the Parties entered into that certain Strategic Collaboration Agreement
(the “Original Agreement”), effective as of November 3, 2016 (the “Original
Effective Date”), under which the Parties began a collaboration in connection
with the development of Aimmune’s products; and

WHEREAS, the Parties wish to amend and restate the Original Agreement with
effect from the Effective Date of this Agreement.

NOW, THEREFORE in consideration of the foregoing and the mutual agreements set
forth below, the Parties agree as follows:

Article 1
DEFINITIONS

Definitions

. The terms in this Agreement with initial letters capitalized, whether used in
the singular or the plural, shall have the respective meanings either set forth
below or another part of this Agreement.

“Acceptance Notice” has the meaning set forth in Section 2.6.1.

“Affiliate” of a Party means an entity that (directly or indirectly) is
controlled by, controls, or is under common control with such Party where
control means the direct or indirect ownership of voting securities entitled to
cast at least fifty percent (50%) of the votes in the election of directors, or
such other relationship as results in the power to control the management,
business, assets and affairs of an entity.

2

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

“Aimmune Product” means a drug or biologic product for use as OIT for the
treatment of food allergies that is being researched or developed by Aimmune or
its Affiliates from time to time during the Term.

“Aimmune-Owned Inventions and IP” has the meaning set forth in Section 5.1.

“AR101” means Aimmune’s proprietary OIT product for the treatment of peanut
allergy known as AR101.

“BLA” means a Biologics License Application, as defined in the United States
Public Health Service Act (42 U.S.C. § 262), and applicable regulations
promulgated thereunder by the FDA.

“Business Day” means a day other than Saturday, Sunday or any day on which
commercial banks located in San Francisco, California or Geneva, Switzerland,
are authorized or obligated by applicable Law to close.

“Calendar Quarter” means, with respect to any given Calendar Year, the
respective periods of three (3) consecutive calendar months ending on
March 31, June 30, September 30 or December 31.

“Change of Control” means, with respect to a Party, any of the following events:
(a) any Third Party (or group of Third Parties acting in concert) acquires,
directly or indirectly, shares of such Party representing at least a majority of
the voting power (where voting refers to being entitled to vote for the election
of directors) then outstanding of such Party; (b) such Party consolidates with
or merges into another corporation or entity which is a Third Party, or any
corporation or entity which is a Third Party consolidates with or merges into
such Party, in either event pursuant to a transaction in which at least a
majority of the voting power of the acquiring or resulting entity outstanding
immediately after such consolidation or merger is not held by the holders of the
outstanding voting power of such Party immediately preceding such consolidation
or merger; or (c) such Party sells, conveys, transfers and/or exclusively
licenses all or substantially all of its assets to a Third Party.

“Closing” has the meaning set forth in the Purchase Agreement.

“Combination Discussion Period” has the meaning set forth in Section 3.1.

“Combination Proposal Period” has the meaning set forth in Section 3.1.

“Competitive OIT Product” has the meaning set forth in Section 7.1.1.

“Confidential Information” means any and all technical, business or other
Information, of a Party or its Affiliates provided orally, visually, in writing,
graphically, electronically, or in another form by or on behalf of such Party or
its Affiliates to the other Party or its Affiliates in connection with this
Agreement, including the terms of this Agreement, any Aimmune Product, any
exploitation of any Aimmune Product, any know-how with respect thereto developed
by or on behalf of the disclosing Party or its Affiliates, or the scientific,
regulatory or business affairs or other activities of the disclosing Party or
its Affiliates.  

3

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

“Controlled” or “Control”, when used in reference to any intellectual property,
intellectual property right, material, know-how or information, means the legal
authority or right of a Party hereto (or its Affiliates) to: (i) grant, or
procure the grant of, a license or sublicense, to the extent provided for
herein, under or to specified intellectual property, intellectual property
rights, materials, know-how or information to the other Party; or (ii) in
relation to materials, know-how and information only, disclose or provide access
to, to the extent provided for herein, such material, know-how or information to
the other Party, and in each case without (1) breaching the terms of any
agreement with a Third Party, or (2) misappropriating the material, know-how or
information of a Third Party.  

“Development” means non-clinical and clinical drug development activities
reasonably related to the development and submission of information to a
Regulatory Authority or otherwise to the research, identification, testing and
validation of a therapeutic agent, including, without limitation, toxicology,
pharmacology and other discovery and pre-clinical efforts, test method
development and stability testing, manufacturing process and chemistry,
manufacturing and controls development, formulation development, delivery system
development, quality assurance and quality control development, statistical
analysis, clinical trials (including, without limitation, pre- and post-approval
studies), whether for purposes of label expansion or otherwise.  Development
shall include post-approval Development activities.  When used as a verb,
“Develop” means to engage in Development.

“Development Program” means Aimmune’s and/or its Affiliates’ activities directed
towards the Development of a specific Aimmune Product for the treatment of
allergies to one (1) or more particular types of food, including [***] and
[***].  The Development Programs as of the date of this Agreement are described
on Exhibit A hereto.

“Disclosing Party” has the meaning set forth in Section 6.1.

“Effective Date” means the effective date of this Agreement as set forth in the
preamble hereto.

“European Union” means, at any given time, the then-current member states of the
European Union.

“FD&C Act” means the United States Food, Drug and Cosmetic Act (21 U.S.C. § 301
et seq.), as amended from time to time, together with any rules, regulations and
requirements promulgated thereunder (including all additions, supplements,
extensions, and modifications thereto).

“Governmental Authority” means any multi-national, federal, state, local,
municipal, provincial or other governmental authority of any nature (including
any governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

“In-Scope Programs” has the meaning set forth in Section 2.2.

4

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

“IND” means an Investigational New Drug Application (as such term is defined in
the FD&C Act and the regulations promulgated thereunder), Clinical Trial
Authorisation (as such term is defined in the Directive 2001/20/EC, as amended),
clinical trial exemption, or similar application or submission for approval to
conduct human clinical investigations that is filed with or submitted to a
Regulatory Authority in conformance with the requirements of such Regulatory
Authority.

“Information” means all technical, scientific and other know-how and
information, inventions, discoveries, trade secrets, knowledge, technology,
means, methods, processes, formulations, practices, formulae, instructions,
skills, techniques, procedures, experiences, expressed ideas, technical
assistance, designs, drawings, assembly procedures, computer programs,
apparatuses, specifications, data, results, materials (including biological,
chemical, pharmacological, toxicological, pharmaceutical, physical and
analytical), pre-clinical, clinical, safety, manufacturing and quality control
data and information (including study designs and protocols) and assays and
biological methodology, in each case, whether or not confidential, proprietary
or patentable and in written, oral, electronic or any other form now known or
hereafter developed.

“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision.

“Major Territory” means any of (i) [***], (ii) [***], (iii) [***], and (iv)
[***].

“NDA” means a New Drug Application, as defined in the FD&C Act.

“New Opportunities” has the meaning set forth in Section 2.6.

“OIT” means a therapy involving the oral delivery of quantities of a
naturally-occurring allergen, whether obtained from a natural source or
generated by synthetic means, to a patient in order to desensitize the patient
to such allergen.

“OIT Allergy Company” has the meaning set forth in Section 7.1.2.

“OIT Combination” has the meaning set forth in Section 3.1.

“OIT Combination Opportunity” has the meaning set forth in Section 3.1.

“OIT Combination Constituent” means any drug or biologic product (i.e., any
product which, if it were marketed in the United States, must be approved by the
FDA pursuant to a BLA or NDA), such as but not limited to a probiotic or other
microbiome-based product, that can be combined with an OIT product and that is
intended to improve the efficacy or safety of such OIT product for the treatment
of one (1) or more food allergies.

“Pass Notice” has the meaning set forth in Section 2.6.1.

“Patents” means (a) all national, regional and international patents and patent
applications, including provisional patent applications, (b) all patent
applications filed either from such patents

5

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

or patent applications or from an application claiming priority from either of
these, including divisionals, continuations, continuations-in-part,
provisionals, nonprovisionals, converted provisionals and requests for continued
examinations, (c) any and all patents that have issued or in the future issue
from the foregoing patent applications (i.e., those set forth in subsections (a)
and (b)), including utility models, innovation patents, petty patents and design
patents and certificates of invention, (d) any and all extensions or
restorations by existing or future extension or restoration mechanisms, and all
revalidations, reissues, re-examinations and extensions (including any
supplementary protection certificates and the like) of the foregoing patents or
patent applications (i.e., those set forth in subsections (a), (b) and (c)) and
(e) any similar rights, including so-called pipeline protection or any
importation, revalidation, confirmation or introduction patent or registration
patent or patent of additions to any of such foregoing patent applications and
patents.

“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
foundation, joint venture or other similar entity, organization or combination
thereof, including a government or political subdivision, department, or agency.

“Prohibited Development” has the meaning set forth in Section 7.1.1.

“Prohibited Drug Research” has the meaning set forth in Section 7.1.1.

“Purchase Agreement” means the Securities Purchase Agreement, dated the date
hereof,  by and between Aimmune and Nestlé  Health Science US Holdings, Inc.

“Receiving Party” has the meaning set forth in Section 6.1.

“Single Product Asset Sale” means the sale, transfer, or license to a Third
Party by Aimmune of a single Aimmune Product or Development Program that could
reasonably be considered to constitute the sale, transfer or exclusive license
of all or substantially all of Aimmune’s assets such that the transaction would
be considered a Change of Control under clause (c) of the definition.

“Strategic Collaboration Committee” or “SCC” has the meaning set forth in
Section 2.3.

“Term” has the meaning set forth in Section 8.1.

“Third Party” means any entity other than NHSc, Aimmune and their respective
Affiliates.

“Transfer” means the sale, transfer, or license to a Third Party by Aimmune, or
grant to a Third Party by Aimmune of any option to acquire or license, any
commercial rights to an Aimmune Product or Development Program; provided,
however, for purposes of clarity, other than a Single Product Asset Sale, a
Change of Control shall not constitute or be deemed to constitute a
Transfer.  “Transfers,” “Transferred” and “Transferring” have correlative
meanings.

“United States” or “U.S.”  means the United States of America, including its
territories and possessions.

6

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Article 2
OBJECTIVES; COLLABORATION

Objectives

. This Agreement sets forth the terms on which the Parties will collaborate with
one another and share information on a confidential basis to support Aimmune’s
Development Programs to the extent they are In-Scope Programs.  Such
collaboration and information sharing shall be achieved primarily through the
Strategic Collaboration Committee, in accordance with this Article 2.

Scope of Collaboration

.  This Agreement and the collaboration contemplated hereby shall relate to all
of Aimmune’s Development Programs, including those existing as of the Original
Effective Date and those undertaken from time-to-time during the Term, and
commercialization plans for AR101; provided, however, that (i) in the event that
Aimmune effects a Transfer in respect of an Aimmune Product under Development
pursuant to a particular Development Program in all Major Territories, such
Development Program shall automatically be excluded from the scope of this
Agreement and the collaboration contemplated hereunder, (ii) in the event that
Aimmune effects a Transfer in respect of an Aimmune Product under Development
pursuant to a particular Development Program in one (1) or more, but not all,
Major Territories, then the scope of this Agreement and the collaboration
contemplated hereunder shall automatically be adjusted to exclude such
Development Program solely in respect of such Major Territory(ies) in respect of
which Aimmune has effected such Transfer in respect of such Aimmune Product, and
(iii) in the event Aimmune effects a Transfer in respect of the
commercialization of AR101 in one (1) or more countries, then the scope of this
Agreement and the collaboration contemplated hereunder shall automatically be
adjusted to exclude the country(ies) in respect of which Aimmune has effected
such Transfer in respect of such Aimmune Product.   Aimmune shall disclose to
NHSc each new Development Program upon Aimmune’s decision to commence such
Development Program and such new Development Program shall automatically be
included within the scope of this Agreement and the collaboration contemplated
hereby.  All Development Programs or parts thereof, as well as commercialization
plans for AR101 that are conducted during the Term, in each case that are within
the scope of this Agreement at a particular time during the Term, in accordance
with this Section 2.2, are referred to herein as the “In-Scope Programs”.  For
clarity, In-Scope Programs shall not include any products or programs of any
counterparty in a Change of Control of Aimmune that were not Aimmune Products or
Development Programs immediately preceding the closing of the relevant Change of
Control.

Formation and Composition of the Strategic Collaboration Committee

.  The governing body for matters within the scope of this Agreement shall be
the “Strategic Collaboration Committee” or “SCC”.  The SCC shall be comprised of
three (3) to five (5) representatives of each Party.  The initial members of the
SCC shall be:



7

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

From Aimmune

From NHSc

[***]
[***]
[***]
[***]

[***]

[***]
[***]
[***]
[***]

 

Either Party may replace one (1) or more of its SCC members from time to time
with the prior written consent of the other Party, not to be unreasonably
withheld, delayed or conditioned.  Any member of the SCC may designate a
substitute to attend and perform the functions of that member at any meeting of
the SCC, provided that the other Party has provided its prior written consent to
such substitute, not to be unreasonably withheld, delayed or conditioned.   For
clarity, during the Term, the Parties shall consider whether to include
alternative members of the SCC having expertise in areas relevant to the
collaboration contemplated hereby at such time.

Role of Strategic Collaboration Committee

.  The SCC shall serve as a forum for the Parties, through their SCC members, to
share information and discuss the In-Scope Programs, including with respect to
commercialization plans for AR101.  The SCC shall have no decision-making role
and neither the SCC nor the SCC members shall have the capacity to bind either
Party in any way.  Any advice provided by NHSc’s SCC members shall be
non-binding in all respects.

Information Sharing

.  At each meeting of the SCC, Aimmune’s representatives shall provide (i) an
update on material Development activities in respect of In-Scope Programs,
including with respect to material results or data from in vitro and in vivo
testing, regulatory developments and strategies, manufacturing activities and
commercial plans, and (ii) an overview of Aimmune’s future plans in respect of
the In-Scope Programs.  All such information provided by Aimmune shall be
Confidential Information of Aimmune, including with respect to commercialization
plans for AR101, provided that in no event shall Aimmune be required to share
any information that is subject to any confidentiality obligations to Third
Parties with respect to the In-Scope Programs.  NHSc’s representatives may, but
shall not be obligated to, disclose non-public information of NHSc or its
Affiliates to Aimmune’s SCC members as further described in Section 2.6.  All
such information disclosed by NHSc shall be Confidential Information of NHSc.

Opportunities

.  Through the SCC, either Party may, but would not be obligated to, share
opportunities (excluding Development Programs, which Aimmune is obligated to
disclose pursuant to Section 2.2) to apply innovative technologies for use in,
or in conjunction with, OIT for the treatment of food allergies or food
intolerance (“New Opportunities”), as set forth in Sections 2.6.1 and 2.6.2.    

2.6.1If either Party wishes to share a New Opportunity with the other Party, it
shall first provide to the other Party a written, high level description of the
nature of the New Opportunity, to allow the other Party to determine whether it
wishes to engage in a detailed discussion of such New Opportunity pursuant to
this Agreement.  A copy of such description shall be provided concurrently to
the other Party's general counsel as provided in Section 9.3.  The Party
receiving such high level description shall respond in writing within fifteen
(15) days, or such longer period as the Parties may agree to in writing, whether
it wishes to engage in a detailed discussion of such New Opportunity (an
“Acceptance Notice”) or whether it declines to engage

8

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

in such a detailed discussion (a “Pass Notice”).  If either the receiving Party
provides a Pass Notice, or the receiving Party does not respond in writing to
such high level description of such New Opportunity within such period, then the
Party wishing to share such New Opportunity shall not provide any further
information to the receiving Party with respect to such New Opportunity.  If the
receiving Party delivers an Acceptance Notice, then the Parties, through the
SCC, shall be free to discuss the New Opportunity, subject to the terms of
Article 5 and Article 6, or subject to such alternative or modified terms
relating to intellectual property and/or Confidential Information as the Parties
may have agreed to in writing prior to the receiving Party’s delivery of such
Acceptance Notice.

2.6.2For the sake of clarity, Information disclosed by a Party in respect of any
New Opportunity shall be Confidential Information of such Party (subject to the
exceptions set forth in Section 6.1.1).  Neither Party shall obtain any
intellectual property or other rights in any Information so disclosed by the
other Party with respect to such New Opportunity or in respect of such New
Opportunity, unless and until the Parties enter into a separate written
agreement in respect thereof.

Meetings of SCC

.  The SCC will meet at least once per Calendar Quarter, or more frequently, if
agreed by the SCC.  The location of regularly scheduled meetings shall alternate
between the offices of the Parties unless otherwise agreed by the SCC.  Meetings
of the SCC may also be held telephonically, by video conference or by any other
media agreed to by the SCC.  Members of the SCC shall have the right to
participate in meetings by telephone.  Each Party shall be responsible for
expenses incurred by its employees and its members of the SCC in attending or
otherwise participating in SCC meetings, including travel and related
costs.  Either Party may invite additional representatives of the Party who have
relevant expertise to attend SCC meetings when appropriate for the issues being
addressed at the meeting with five (5) Business Days’ prior notice to the other
Party’s SCC representatives, provided that any such additional representatives
shall be bound by obligations of confidentiality at least as stringent as those
set forth in Section 6 and obligations with respect to Information arising in
the course of activities under this Agreement consistent with those set forth in
Section 5, and further provided that any such additional representatives shall
be subject to the other Party's prior written approval.

Article 3
LICENSE OPPORTUNITIES

Proposal by NHSc to Explore Combination Therapy

.  If (i) NHSc or its Affiliate possesses any commercial rights (whether by
ownership, license or an option or similar right) to an OIT Combination
Constituent, and (ii) NHSc’s or its Affiliate’s senior management has
affirmatively determined to pursue Development (including research) of a
combination of such OIT Combination Constituent with an OIT drug or biologic (an
“OIT Combination”), then NHSc shall so notify Aimmune in writing. Such notice
shall identify the OIT Combination Constituent that NHSc is contemplating for an
OIT Combination, and the general nature of the activities that NHSc proposes to
conduct, with respect to such OIT Combination, including the applicable
geographies (collectively, in each case, the “OIT Combination
Opportunity”).  Within [***] ([***]) days of its receipt of such notice (the
“Combination Proposal Period”), Aimmune shall have the right, in its sole
discretion, to notify NHSc in writing that it wishes to negotiate an agreement
with NHSc in respect of such OIT Combination Opportunity.  In the event Aimmune

9

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

so makes such an election during the Combination Proposal Period, the Parties
shall negotiate exclusively and in good faith for a period of three (3) months
or such longer period as the Parties may mutually agree upon (as applicable, the
“Combination Discussion Period”) the terms of a definitive agreement in respect
of such OIT Combination Opportunity.  During the Combination Proposal Period
and, if applicable, the Combination Discussion Period, NHSc shall not solicit
from, discuss with, or enter into any agreement in respect of, any OIT
Combination Opportunity with any Third Party. If the Parties have not entered
into a definitive agreement governing the OIT Combination Opportunity as of the
end of the Combination Discussion Period, NHSc shall be free to partner or
collaborate with a Third Party with respect to such OIT Combination Opportunity,
including to modify the scope or other terms of the OIT Combination Opportunity
in connection with any such transaction with a Third Party.  To the extent that
the Term of this Agreement expires (and is not terminated pursuant to Section
9.2), this Section 3.1 shall survive and continue in accordance with its terms
until the end of any then-ongoing Combination Proposal Period or any
then-ongoing Combination Discussion Period, and any Combination Discussion
Period resulting from such Combination Proposal Period.  The Parties agree and
acknowledge that the OIT Combination Constituent that is the subject of any OIT
Combination Opportunity may be part of a licensing, collaboration or other
transaction between NHSc or is Affiliate and one (1) or more Third Parties and
that such Third Parties may be involved in any such discussions contemplated in
this Section 3.1.

Article 4
REPRESENTATIONS AND WARRANTIES

Aimmune and NHSc each represents and warrants to the other, as of the Original
Effective Date, as follows:

Organization

.  It is duly organized, validly existing, and in good standing under the laws
of the jurisdiction of its organization, and has all requisite power and
authority, corporate or otherwise, to execute, deliver, and perform this
Agreement.

Authorization

.  The execution and delivery of this Agreement and the performance by it of its
obligations contemplated hereby have been duly authorized by all necessary
corporate action, and do not violate (i) such Party’s charter documents, bylaws,
or other organizational documents, (ii) any agreement, instrument, or
contractual obligation to which such Party is bound, (iii) any requirement of
any applicable Law, or (iv) any order, writ, judgment, injunction, decree,
determination, or award of any court or governmental agency presently in effect
applicable to such Party.

Binding Agreement

.  This Agreement is a legal, valid, and binding obligation of such Party
enforceable against it in accordance with its terms and conditions, subject to
the effects of bankruptcy, insolvency, or other laws of general application
affecting the enforcement of creditor rights, judicial principles affecting the
availability of specific performance, and general principles of equity (whether
enforceability is considered a proceeding at law or equity).

No Conflict

.  The execution and delivery of this Agreement, the performance of such Party’s
obligations hereunder and the licenses and sublicenses to be granted pursuant to
this Agreement (i) do not and will not conflict with or violate any requirement
of applicable Law; (ii) do not and will not conflict with or violate the
certificate of incorporation, by-laws or other

10

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

organizational documents of such Party; and (iii) do not and will not conflict
with, violate, breach or constitute a default under any contractual obligations
of such Party or any of its Affiliates.

No Consents

.  No authorization, consent, approval of a Third Party, nor any license,
permit, exemption of or filing or registration with or notification to any court
or Governmental Authority is or will be necessary (i) for the valid execution,
delivery or performance of this Agreement by such Party; or (ii) for the
consummation by such Party of the transactions contemplated hereby.

Article 5
INTELLECTUAL PROPERTY

Ownership of Intellectual Property

.  As between the Parties, except as may otherwise be agreed by the Parties in
writing, Aimmune shall solely own all right, title, and interest in and to any
and all Information relating to, or that is useful or necessary for, the conduct
of the Development Programs, In-Scope Programs or the manufacture, use or sale
of Aimmune Products, that is conceived, discovered, or otherwise made (a) solely
by or on behalf of Aimmune, (b) jointly by or on behalf of Aimmune and NHSc, or
(c) solely by or on behalf of NHSc, in each case of subsections (a) through (c),
as a result of NHSc’s participation in the SCC or with reference to Aimmune’s
Confidential Information, whether or not patented or patentable, and any and all
Patents and other intellectual property rights therein (“Aimmune-Owned
Inventions and IP”).  NHSc shall, and hereby does, assign to Aimmune all right,
title and interest that NHSc may have in and to all Aimmune-Owned Inventions and
IP, and shall execute all documents and take all actions necessary or reasonably
required to effect such assignment.  For the sake of clarity, except as may
otherwise be agreed by the Parties in writing, any Information, and any Patents
or other intellectual property rights in respect thereof, that are (i)
Controlled, discovered or conceived by NHSc or its Affiliates prior to the
Original Effective Date, or (ii) conceived, discovered or obtained by NHSc or
its Affiliates during or after the Term and independent of the collaboration
pursuant to this Agreement shall be solely owned by NHSc or its Affiliate.  

5.2New Opportunities Proposed by NHSc.  Section 5.1 notwithstanding, if NHSc
discloses or presents a New Opportunity to the SCC, and the SCC proceeds to
discuss such New Opportunity as contemplated in Section 2.6, then if any
Information is conceived, discovered or otherwise made solely by or on behalf of
a Party, or jointly by or on behalf of the Parties, in the course of such
discussion that relates to such New Opportunity, such Information shall be owned
solely by NHSc or its Affiliate.

No License; Implied Rights

.  Neither Party shall obtain any license or other rights to any Information or
intellectual property rights therein by virtue of this Agreement.  Without
limiting the foregoing, nothing contained in this Agreement confers or will be
construed to confer any rights or licenses by implication, estoppel or
otherwise, in, to or under any intellectual property rights.

11

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Article 6
CONFIDENTIAL INFORMATION

Nondisclosure

.  Each Party agrees that during the Term and for a period of ten (10) years
thereafter, a Party (the “Receiving Party”) receiving Confidential Information
of the other Party (the “Disclosing Party”) shall (i) maintain in confidence
such Confidential Information, which shall include without limitation using not
less than the efforts such Receiving Party uses to maintain in confidence its
own proprietary industrial information of similar kind and value, which shall be
no less than a reasonable degree of care, (ii) not disclose such Confidential
Information to any Third Party without the prior written consent of the
Disclosing Party, except for disclosures expressly permitted below, and (iii)
not use such Confidential Information for any purpose except those expressly
permitted by this Agreement. The Parties agree that any Confidential Information
(within the meaning of the Prior CDA) disclosed by the Parties or their
Affiliates pursuant to the Prior CDA shall be Confidential Information within
the meaning of, and shall be subject to, this Article 6.

Exceptions

.  The obligations in Section 6.1 shall not apply with respect to any portion of
the Confidential Information that the Receiving Party receives, to the extent
that such information:

(a)is publicly disclosed by the Disclosing Party, either before or after it is
disclosed to the Receiving Party hereunder;

(b)was known to the Receiving Party or any of its Affiliates, without any
obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party, provided that such prior knowledge can be
properly documented by the Receiving Party;

(c)is subsequently disclosed to the Receiving Party or any of its Affiliates by
a Third Party lawfully in possession thereof and without any obligation to keep
it confidential or any restriction on its use;

(d)is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
Receiving Party without the fault or cause of the Receiving Party or any of its
Affiliates; or

(e)is independently developed by employees or contractors of the Receiving Party
or any of its Affiliates without the aid, application or use of Confidential
Information of the Disclosing Party, and such independent development can be
properly documented by the Receiving Party.

Authorized Disclosure

.  Subject to Section 6.4, the Receiving Party may disclose Confidential
Information belonging to the Disclosing Party to the extent such disclosure is
necessary, in the reasonable opinion of the Receiving Party’s counsel, to comply
with applicable Laws and regulations (including, without limitation, the rules
and regulations of the Securities and Exchange Commission or any national
securities exchange) and with judicial processes.  If and whenever any
Confidential Information is disclosed in accordance with this Section 6.2, such

12

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

disclosure shall not cause any such information to cease to be Confidential
Information, except to the extent that such disclosure results in a public
disclosure of such information (other than by breach of this Agreement).  Where
reasonably possible and subject to Section 6.4, the Receiving Party shall:  (i)
give the Disclosing Party reasonable advance notice of the Receiving Party’s
intent to make such disclosure pursuant to this Section 6.2, to the extent
practicable; and  (ii) provide reasonable cooperation to the Disclosing Party
regarding the timing and content of such disclosure and regarding any action
which the Disclosing Party may deem appropriate to protect the confidentiality
of the information by appropriate legal means.

Terms of this Agreement

.  The Parties acknowledge that the terms of this Agreement shall be treated as
Confidential Information of both Parties, subject to the terms of this Section
6.  

Securities Filings

.  In the event either Party determines that it is required to file with the
U.S. Securities and Exchange Commission (and/or the securities regulators of any
state or other jurisdiction) a registration statement or any other disclosure
document which describes any of the terms and conditions of this Agreement, such
Party shall promptly notify the other Party of such intention.  The Party
required to make such filing shall provide such other Party with a copy of
relevant portions of the proposed filing not less than ten (10) Business Days
(or such shorter period of time as may be required, under the circumstances, to
comply with applicable Laws, but in no event less than three (3) Business
Days) prior to such filing (and any revisions to such portions of the proposed
filing a reasonable time prior to the filing thereof), including any exhibits
thereto relating to the terms and conditions of this Agreement.  The Party
required to file shall use reasonable efforts to obtain confidential treatment
of the terms and conditions of this Agreement that such other Party requests be
kept confidential, and shall only disclose Confidential Information which it is
advised by legal counsel is legally required to be disclosed in order to
comply.  No such notice shall be required under this Section 6.4 if and to the
extent that the specific information contained in the proposed filing has
previously been included in any previous filing or disclosure made by either
Party hereunder pursuant to this Article 6, or is otherwise approved in advance
in writing by the other Party.

Expiration or Termination

.  Upon the expiration or termination of this Agreement, any and all
Confidential Information possessed in a tangible form by a Receiving Party, its
Affiliates, sublicensees or subcontractors and belonging to a Disclosing Party
shall, upon written request of the Disclosing Party, be destroyed to the extent
practicable, with written confirmation of such destruction. Notwithstanding
anything to the contrary herein, so long as such materials are maintained in
accordance with this Agreement, each Party (i) may retain any attorney work
product created in connection with this Agreement, (ii) may retain copies of any
Confidential Information to the extent required by legal, regulatory or judicial
requirements that are applicable to a Party or its Affiliates; and, (iii) will
not be obligated to erase or extinguish any Confidential Information contained
in an archived computer system backup in accordance with normal document
retention policies or security and disaster recovery procedures, provided that
any such retained Confidential Information shall continue to remain confidential
and subject to the terms of this Agreement.

13

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Article 7
ADDITIONAL AGREEMENTS

Non-Competition

.  

7.1.1NHSc agrees that it will not, and will ensure that its Affiliates do not,
directly or indirectly, alone or with or through its Affiliates or its
sublicensees, or other Third Parties directed or controlled by NHSc or its
Affiliate in relation to the applicable activities, by contract or otherwise:

(a)until the later of (i) the date that is [***] ([***]) [***] after the
Original Effective Date and (ii) the date that is [***] ([***]) [***] after the
final day of the Term, engage in Prohibited Drug Research in respect of, or any
Prohibited Development of, or commercialize, any Competitive OIT Product for the
treatment of peanut allergies;

(b)until the later of (i) the date that is [***] ([***]) [***] after the
Original Effective Date and (ii) the date that is [***] ([***]) [***] after the
final day of the Term, engage in any Prohibited Development of, or
commercialize, any Competitive OIT Product for the treatment of any allergies to
[***], or [***] (including but not limited to [***]); or

(c)until the later of (i) the date that is [***] ([***]) [***] after the
Original Effective Date and (ii) [***] the Term, commercialize any Competitive
OIT Product for the treatment of any food allergies [***] of this Section
7.1.1.  As used herein, the following terms have the following meanings:

“Competitive OIT Product” means any drug or biologic product (i.e., any product
which, if it were marketed in the United States, must be approved by the FDA
pursuant to a BLA or NDA) that is intended for use in OIT for a particular food
allergy; provided, however, that no product that comprises such a drug or
biological product in combination with any OIT Combination Constituent for which
NHSc complies with its obligations under Section 3.1,  shall be a “Competitive
OIT Product”.

“Prohibited Development” means any Development activities undertaken for a given
drug or biologic product (i.e., any product which, if it were marketed in the
United States, must be approved by the FDA pursuant to a BLA or NDA) for the
treatment of the applicable allergy after the commencement of manufacturing of
the clinical supply of such drug or biologic products.  For clarity, Prohibited
Development shall include without limitation Development activities undertaken
after the filing of an IND with a Regulatory Authority in respect of such drug
or biologic product.

“Prohibited Drug Research” means research undertaken specifically in respect of,
and during the course of, Development activities for a given drug or biologic
product (i.e., any product which, if it were marketed in the United States, must
be approved by the FDA pursuant to a BLA or NDA) that is intended for use in OIT
for the treatment of the applicable allergy, prior to Prohibited Development
Activities for such drug or biologic product.

14

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

For the sake of clarity, nothing contained herein shall preclude, limit or
restrict in any way NHSc or any of its Affiliates from, directly or indirectly,
alone or with or through their Affiliates, sublicensees or other Third Parties,
from undertaking any Development, commercialization or any other activities in
respect of (i) any product that is not a drug or biologic (i.e., any product
which, if it were marketed in the United States, would not require the approval
of the FDA pursuant to a BLA or NDA), including medical foods and supplements or
(ii) any product for the prevention of food allergies to [***] Developed as part
of the development program being pursued as of the Effective Date by NHSc or its
Affiliate and the National Institutes of Allergy and Infectious Diseases
(NIAID), including any such products that are intended for use by individuals
with food allergies.  Aimmune expressly acknowledges that NHSc and its
Affiliates are currently researching, Developing and commercializing such
products and will continue to do so during and after the Term, directly or
indirectly, alone or with or through its Affiliates, sublicensees or other Third
Parties.

7.1.2During the Term, NHSc will [***] (an “OIT Allergy Company”).

7.1.3Nothing contained herein shall preclude NHSc or its Affiliates from [***].

Non-Solicitation of Employees

.  [***], neither Party shall, and each party shall cause its Affiliates not to,
directly or indirectly, solicit, encourage, recruit or induce any employee of
the other Party who has been involved in activities or discussions conducted
pursuant to this Agreement to terminate his or her employment with such other
Party; provided that the foregoing restriction shall not preclude a Party or its
Affiliates from (a) undertaking any general solicitation not targeted at the
employees of the other Party or hiring an employee of the other Party who seeks
employment as a result of such general solicitation or (b) hiring any former
employee of the other Party if such former employee either (i) was involuntarily
terminated by the other Party, or (ii) voluntarily terminated his or her
employment with such other Party (without inducement on the part of the hiring
Party or its Affiliates) and such termination of employment has been effective
for no less than [***] ([***]) months prior to the date of hire by the hiring
Party or its Affiliates.

Director Nomination

. NHSc shall be entitled to designate one (1) nominee to serve as a director on
Aimmune’s Board of Directors, which initial designee shall be Greg Behar. For so
long as NHSc has the right to nominate a director pursuant to this Section 7.3,
in the event of Mr. Behar’s resignation, removal or death (or a replacement
designee’s resignation, removal or death), NHSc shall be entitled to designate a
replacement designee, subject to the reasonable approval of Aimmune’s Board of
Directors or an applicable committee thereof. Aimmune covenants and agrees that,
for so long as NHSc has the right set forth in this Section 7.3, it shall
nominate NHSc’s designee for election by its stockholders at each Annual
Stockholder Meeting or Special Meeting of Stockholders in which the class of
directors for which NHSc’s designee is appointed is considered by the
stockholders for election. In connection with Mr. Behar’s initial appointment to
Aimmune’s Board of Directors (or, if applicable, a replacement designee’s
appointment to Aimmune’s Board of Directors), Aimmune shall enter into an
indemnification agreement with Mr. Behar (or, if applicable, the replacement
designee), which indemnification agreement shall be in the form of and with
terms previously approved by Aimmune’s Board of Directors. The rights set forth
in this Section 7.3 shall terminate upon  such time as NHSc or its Affiliates
hold less than fourteen percent (14%) of the shares of Aimmune’s outstanding
Common Stock.

15

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Article 8
TERM AND TERMINATION

Effectiveness; Term

.  This Agreement shall automatically become binding and effective upon the
Original Effective Date and shall continue in force until the earlier of (i) the
date that is two (2) years after the Effective Date, (ii) the effective date of
a termination in accordance with Section 8.2, and (iii)  the termination of this
Agreement by mutual written agreement of the Parties (the “Term”); provided,
however, that the Term may be extended upon the mutual written agreement of the
Parties.  In the event that the Purchase Agreement is terminated pursuant to
Section 8.1(b) or (c) thereof, this Agreement shall automatically terminate.

Termination Rights

.

8.2.1Termination for Material Breach.  A Party shall have the right to terminate
this Agreement in such Party’s sole discretion, upon delivery of written notice
to the other Party in the event of any material breach by such other Party of
this Agreement, provided that such breach has not been cured within sixty (60)
calendar days after written notice thereof is given by the terminating Party
specifying the nature of the alleged material breach in reasonable detail.  

8.2.2Change of Control.  Either Party may terminate this Agreement upon written
notice to the other Party in the event such other Party undergoes a Change of
Control.

8.2.3Third Party Transaction.  In the event that any Development Program,
Aimmune Product or Major Territory ceases to be, or be part of, an In-Scope
Program by virtue of a Transfer involving one (1) or more of the Aimmune
Product(s), as contemplated by Section 2.2, then NHSc may terminate this
Agreement upon written notice to Aimmune given within sixty (60) days after NHSc
gains knowledge of Aimmune’s entering into an agreement in respect of such
Transfer.

8.2.4NHSc Transaction.  Aimmune may terminate this Agreement upon written notice
to NHSc during the sixty (60) day period following the closing of an acquisition
or combination of the nature contemplated in Section 7.1.3.

Effect of Termination

.  At the end of the Term, this Agreement shall become void and have no effect,
provided that (i) the following provisions hereof shall survive any such
termination and remain in full force and effect in accordance with the terms
thereof: Sections 3.1, 7.1, 7.3 and 8.3 and Articles 5, 6 and 9; (ii) such
termination shall not relieve either Party of any obligation, or deprive either
Party from any benefit, accruing prior thereto, and (iii) such termination shall
be without prejudice to the rights and remedies of any party with respect to any
antecedent breach of the provisions of this Agreement.

Article 9
MISCELLANEOUS

Expenses

.  All fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such fees
and expenses.

16

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Severability

.  If and to the extent that any provision (or any part thereof) of this
Agreement is held to be invalid, illegal or unenforceable, in any respect in any
jurisdiction, the provision (or the relevant part thereof) shall be considered
severed from this Agreement and shall not serve to invalidate the remainder of
such provision or any other provisions hereof.  The Parties shall make a good
faith effort to replace any invalid, illegal or unenforceable provision (or any
part thereof) with a valid, legal and enforceable one such that the objectives
contemplated by the Parties when entering this Agreement may be realized.

Notices

.  Any notice required or permitted to be given by the Parties pursuant to this
Agreement shall be in writing and shall be (i) delivered by hand, (ii) delivered
by overnight courier with tracking capabilities, (iii) mailed postage prepaid by
first class, registered or certified mail, or (iv) transmitted by facsimile or
electronic mail, in either case (facsimile or electronic mail) with receipt
confirmed by the recipient or followed by a confirmation copy by mail as
provided in (iii), and in each case (clauses (i) through (iv)) addressed to the
recipient Party as set forth below, unless changed by notice so given:

If to NHSc:
Nestec Ltd.
Avenue Nestlé 55
1800 Vevey
Switzerland
Attention:  General Counsel, Nestlé Health Science

with a copy to:

Mayer Brown LLP
1221 Avenue of the Americas
New York, NY 10020
Attention: David A. Carpenter
Reb D. Wheeler

 

If to Aimmune:

Aimmune Therapeutics, Inc.
8000 Marina Boulevard, Suite 300
Brisbane, CA  94005
Attention: General Counsel

with a copy to:

Latham & Watkins LLP
140 Scott Road
Menlo Park, CA 94025
Attention:

Patrick Pohlen

Judith Hasko

 

17

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

(A) with respect to any notice delivered pursuant to clauses (i) or (iv), such
notice shall be deemed effective upon submission to such other Party, (B) with
respect to any notice delivered pursuant to clause (ii), such notice shall be
deemed effective the Business Day following the date of submission to the
carrier, and (C) with respect to any notice delivered pursuant to clause (iii),
such notice shall be deemed effective five (5) Business Days after the earlier
of (x) confirmation of receipt by the recipient or (y) the date of submission of
such facsimile or electronic mail, as applicable.  A Party may add, delete, or
change the person or address to whom notices should be sent at any time upon
written notice delivered to the other Party in accordance with this Section 9.3.

Assignment

.  Neither this Agreement nor any of the rights or obligations hereunder may be
assigned or transferred by either Party without the prior written consent of the
other Party, such consent not to be unreasonably withheld, delayed or
conditioned; provided, however, that either Party may, without the other Party’s
consent, but with written notice to the other Party, assign or transfer all of
its rights and obligations hereunder to any Affiliate or to a Third Party with
which it is combined, or which acquires such Party’s shares or assets, pursuant
to a Change of Control of such Party.  The assigning Party shall in any event
remain responsible for and liable hereunder with respect to the acts and
omissions of the assignee in the performance of this Agreement.  This Agreement
shall inure to the benefit of and be binding on the Parties’ successors and
assigns.  Any assignment or transfer in violation of the foregoing shall be null
and void and wholly invalid, the assignee or transferee in any such assignment
or transfer shall acquire no rights whatsoever, and the non‑assigning
non‑transferring Party shall not recognize, nor shall it be required to
recognize, such assignment or transfer.

Further Assurances

.  Each Party agrees, at its own expense, to do, or procure the doing of, all
such further acts and things and shall execute and deliver such other
agreements, certificates, instruments and documents as are reasonably necessary
in order to give full effect to this Agreement.

Waivers and Modifications

.  No waiver, modification, release or amendment of any obligation under or
provision of this Agreement shall be valid or effective unless in writing and
signed by all Parties hereto.  The failure of any Party to insist on the
performance of any obligation hereunder shall not be deemed to be a waiver of
such obligation.  Waiver of any provision hereunder or of any breach of any
provision hereof shall not be deemed to be a continuing waiver or a waiver of
any other breach of such provision (or any other provision) on such occasion or
any succeeding occasion.

Choice of Law

.  This Agreement (and any claims or disputes arising out of or relating hereto
or to the transactions contemplated hereby or to the inducement of any Party to
enter herein or therein, whether for breach of contract, tortious conduct or
otherwise and whether predicated on common law, statute or otherwise) shall be
governed by, enforced, and shall be construed in accordance with the laws of the
State of New York, without regard to its conflicts of law provisions.

Injunctive Relief

.  Notwithstanding anything herein to the contrary, each party shall be entitled
to seek injunctive relief and specific performance (including but not limited to
any relief or recovery under this Agreement) in any court of competent
jurisdiction in the world.

18

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Publicity

.  Upon execution of this Agreement, each Party may issue a press release
announcing the existence of this Agreement in a form, and containing substance,
to be agreed in good faith between the Parties (such agreement not to be
unreasonably withheld or delayed by either Party).  Subject to Section 6.4, each
Party agrees not to issue any other press release or other public statement
disclosing other information relating to this Agreement or the transactions
contemplated hereby without the prior written consent of the other
Party.    Each Party shall use all reasonable efforts to provide to the other
Party a copy of any public announcement regarding this Agreement or the subject
matter hereof as soon as reasonably practicable under the circumstances prior to
its scheduled release (but in no event less than three (3) Business Days prior
to its scheduled release, unless a shorter period is required to comply with
applicable Law under the circumstances).  Each Party shall have the right to
expeditiously review and recommend changes to any such announcement and the
Party whose announcement has been reviewed shall remove any Confidential
Information of the reviewing Party that the reviewing Party reasonably deems to
be inappropriate for disclosure except to the extent such disclosure is required
by applicable Law or rules of a securities exchange or the Securities and
Exchange Commission or the securities regulators of any state or other
jurisdiction.  The contents of any announcement or similar publicity, which has
been reviewed and approved by the reviewing Party, (including the press release
referred to at the beginning of this Section 9.9), and any filing with the
Securities and Exchange Commission, can be re‑released by either Party without a
requirement for re‑approval.

Relationship of the Parties

.  Each Party is an independent contractor under this Agreement.  Nothing herein
is intended or is to be construed so as to constitute Aimmune and NHSc as
partners, agents or joint venturers.  Neither Party shall have any express or
implied right or authority to assume or create any obligations on behalf of or
in the name of the other Party or to bind the other Party to any contract,
agreement or undertaking with any Third Party.  There are no express or implied
third party beneficiaries hereunder.

Entire Agreement

.  The Parties agree that this Agreement and the attached Exhibits, as amended
as of the Effective Date, constitutes the entire agreement between the Parties
as to the subject matter of this Agreement, and hereby supersedes all prior
negotiations, representations, agreements and understandings (whether written or
verbal) regarding the same, including the Original Agreement.  Each Party
acknowledges that in entering into this Agreement it has not relied on, nor
shall it be entitled to rely upon, any representation, warranty, collateral
contract or other assurances made by or on behalf of the other Party except for
those which are expressly set forth in this Agreement.

Counterparts

.  This Agreement may be executed in two or more counterparts, including
counterparts delivered by facsimile or other electronic transmission, with the
same effect as if both Parties had signed the same document.  All such
counterparts shall be deemed an original, shall be construed together and shall
together constitute one and the same instrument.

Exports

.  Each Party agrees not to export or re‑export, directly or indirectly, any
information, technical data, the direct product of such data, samples or
equipment received or generated under this Agreement in violation of any
applicable export control Laws.

19

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Amendments

.  Any amendment of this Agreement shall not be binding on the Parties unless
set out in writing, expressed to amend this Agreement and signed by authorized
representatives of each of the Parties.

Interpretation

.  Except where the context otherwise requires, wherever used, the singular
shall include the plural, the plural the singular, the use of any gender shall
be applicable to all genders and the word “or” is used in the inclusive sense
(and/or).  The captions of this Agreement are for convenience of reference only
and in no way define, describe, extend, or limit the scope or intent of this
Agreement or the intent of any provision contained in this Agreement.  The term
“including,” “include,” or “includes” as used herein shall mean including,
without limiting the generality of any description preceding such term.  Unless
the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document herein will be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein), (ii) any
reference to any applicable Laws herein will be construed as referring to such
Laws as from time to time enacted, repealed or amended, (iii) any reference
herein to any person will be construed to include the person’s successors and
permitted assigns, (iv) the words “herein”, “hereof” and “hereunder”, and words
of similar import, will be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (v) any reference herein to the
words “mutually agree” or “mutual written agreement” will not impose any
obligation on either Party to agree to any terms relating thereto relating to
such terms except as such Party may determine in such Party’s sole discretion,
(vi) all references herein to Sections or Exhibits will be construed to refer to
Sections and Exhibits to this Agreement, (vii) the word “days” means calendar
days unless otherwise specified, (viii) except as otherwise expressly provided
herein all references to “$” or “dollars” refer to the lawful money of the U.S.,
and (ix) the words “copy” and “copies” and words of similar import when used in
this Agreement include, to the extent available, electronic copies, files or
databases containing the information, files, items, documents or materials to
which such words apply.  The headings of each Article and Section in this
Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular Article or Section.  Each Party represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in the drafting hereof.  In interpreting and applying
the terms and provisions of this Agreement, the Parties agree that no
presumption will apply against the Party which drafted such terms and
provisions.  The language in this Agreement is to be construed in all cases
according to its fair meaning.

[Signature page follows]




20

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers.

AIMMUNE THERAPEUTICS, INC.

 

By:

/s/ Jayson Dallas, M.D.
(Signature)

 

Name:

Jayson Dallas, M.D.

 

Title:

President and CEO

 

NESTEC LTD.

 

By:

/s/ Claudio Kuoni
(Signature)

 

Name:

Claudio Kuoni

 

Title:

General Counsel Nestle Health Science

 

Solely for purposes of Section 9.11:  

NESTLÉ HEALTH SCIENCE S.A.

 

By:

/s/ Claudio Kuoni
(Signature)

 

Name:

Claudio Kuoni

 

Title:

General Counsel

 

 




21

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Exhibit A

Development Programs

The treatment of allergies to the following foods:

 

Peanut, including the program designated AR-101

[***]

 

 

 

 

 

 

 

 

 

 

22

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.